 

Exhibit 10.1

 

[tex10-1_logo.jpg] 

 

April 26, 2015

 

Jeffrey Kreger

100 Creek Bend

Lafayette, LA 70508

 

Dear Jeffrey,

 

We are pleased to extend an offer of employment for the position of Senior Vice
President, Chief Financial Officer & Treasurer with BioScrip, Inc. (together
with its subsidiaries, the “company”), reporting to Rick Smith, President and
Chief Executive Officer. As discussed, we would like your employment to begin on
the earliest mutually convenient date. Subject to the terms and conditions of
this letter, you acknowledge and understand that you are an employee at will.

 

This offer is contingent upon the satisfactory results of your reference check,
background check, and confidential drug screening examination. 

 

This offer includes a bi-weekly salary of $15,192.31 subject to applicable taxes
and other withholdings. Your salary would be paid to you via automatic deposit
to your bank account. You will not accrue Paid Time Off, but rather will be
eligible to take time off from work, without reduction in salary, in accordance
with Company policy applicable to executives. You will be eligible to take at
least 20 days off from work annually (prorated for 2015), in addition to all
Company holidays, provided, however, that any unused time off in any year will
not be carried over to any subsequent year and you will not be paid for unused
time off when your employment ends.

 

During your employment, you will be permitted to work from Eden Prairie, MN,
with an expectation that you will relocate to live near a Company corporate
office within one year of your date of hire. You may use a corporate apartment
in the Eden Prairie area for up to one year from date of hire and we will
arrange billing direct to BioScrip. You will also be reimbursed for temporary
housing capped at $3000/month for up to 6 months while you search for a
permanent residence in the city to which you are relocating. In addition, you
will be eligible for reimbursement of relocation expenses to include: cash
payment of one month salary, direct reimbursement of moving expenses permitted
under the Company’s standard relocation policy then in effect, direct expenses
arising from two house hunting trips (not to exceed $3,000 dollars), and real
estate transaction fees not to exceed 6% total of sale price of existing home.
If you become subject to income taxes as a result of the reimbursement you
receive from the Company for relocation expenses as described under this letter,
the Company will reimburse you in an amount equal to all such taxes imposed upon
you plus the amount of additional taxes imposed upon you due to the Company’s
payment of such taxes, in a manner intended to put you in generally the same
after-tax economic position had such taxes due to the relocation expenses not
been imposed. Any such payment will be made as soon as practicable, but in no
event later than December 31, 2016.

 

In the event of the termination of your employment by the Company (or any
successor) other than for “Cause”, as defined in the attached Severance
Agreement (attached as Exhibit A), or in the event of termination of your
employment by you for Good Reason, as defined in the attached Severance
Agreement, upon execution of the Company’s standard Waiver and Release
Agreement, you will be entitled to receive severance payments in accordance with
the terms of the attached Severance Agreement.

 

Additionally, you would be eligible to participate in BioScrip’s Management
Incentive Bonus Program as long as you remain continuously employed with
BioScrip through the date that the bonus is paid. You would be eligible for a
bonus of up to 80% of your base salary with the pool determined by the Company
and the Board of Directors and subject to corporate, departmental and individual
objectives being met. Your participation in this plan would be prorated based on
your hire date. This plan is subject to change.

 

 

 

 



Jeffrey Kreger

April 26, 2015

Page 2 of 6 



 

Subject to approval of the Compensation Committee of the Board of Directors, you
will be granted options to purchase 150,000 shares of the Company’s common
stock, par value $0.0001 per share. The exercise price of the options shall be
the market price on the date the option grant is approved by the Compensation
Committee. The options would vest at a rate of one-third per year over three
years commencing on the first anniversary of the grant date.

 

In addition, after you complete 100 calendar days of employment with the
Company, you will be recommended to be awarded 20,000 shares of the Company’s
common stock, par value $0.0001 per share, if you have achieved by that time
certain milestones mutually agreed to by you and the Chief Executive Officer
during the first 10 days of your employment (the “Performance Award”). No later
than 110 calendar days after your Start Date, the Chief Executive Officer will
report to the Compensation Committee on whether the agreed milestones have been
achieved, and if they have been achieved, will recommend that the Compensation
Committee approve the Performance Award. The Compensation Committee retains
discretion at all times whether to approve the Performance Award.

 

During the term of your employment, you would be permitted, if and to the extent
eligible, to participate in all employee benefits plans, policies and practices
now or hereafter maintained by or on behalf of the Company, commensurate with
your position and level of individual contribution, and, as it relates to
equity-based compensation, at the Company’s and the Board of Director’s
discretion. As a point of clarification, you would be eligible for medical
coverage under our benefits programs on the first of the month following 30 days
of eligible employment.

 

As a condition to your employment, you would be obligated to enter into a
Restrictive Covenants Agreement (attached as Exhibit B), covering, among other
things, non-competition provisions, non-solicitation provisions, and the
protection of the Company’s trade secrets.

 

In accordance with federal immigration law, you will be required to provide
documentary evidence of your identity and eligibility to work in the United
States. You will have three business days from your first day of employment to
complete an I-9 Form and furnish the required documentation as a condition of
continued employment.

 

By signing below, you represent and warrant to the Company that, other than the
restrictive covenants contained in the Employment Agreement between you and LHC
Group, Inc. dated October 15, 2012 (“LHC Employment Agreement”) (a full and
complete copy of which has been provided by you to the Company), you are not a
party to any written or oral agreement, understanding, or arrangement that would
prevent you from fully and properly performing your employment duties for the
Company (e.g., you are not subject to any noncompete or nonsolicitation
covenants or agreements, nor are you subject to any invention, proprietary
rights, or confidentiality agreements or obligations that would prevent you from
doing what you are supposed to do for the Company). By signing below, you agree
to comply with the post-employment restrictive covenants contained in your LHC
Employment Agreement, and with the terms contained in that certain letter
agreement between the Company and LHC Group, Inc. attached hereto as Exhibit C.
The enclosed Reminder Regarding Proper Treatment of Your Former Employer’s
Property and Information, provides additional information regarding the
Company’s understanding and expectations. If you are unable to make the
representations contained in this Paragraph, you must immediately provide to me
a written explanation of your reasons, as well as a copy of any applicable
documents, including, but not limited to, any restrictive covenant agreements to
which you are a party that have not already been provided to the Company as
provided above. Under these circumstances, the nature and extent of any
restrictions on your ability to perform your job for the Company will need to be
evaluated before the Company can hire you.

 

 

 

 

Jeffrey Kreger

April 26, 2015

Page 3 of 6

 

For clarification and the protection of both you and the Company, you
acknowledge that this letter and the enclosed documents represent the sole
agreement between you and the Company relating to the terms of the Company’s
offer of employment to you. This letter supersedes all other promises,
representations, and/or understandings relating to the Company’s prospective
employment of you. You also acknowledge that your employment with the Company is
“at will,” meaning that both you and the Company may terminate the employment
relationship at any time and for any reason, with or without advance notice. No
Company representative has the authority to enter into any agreement with you to
the contrary, with the exception of the Company’s Senior Vice President, Human
Resources, who may only do so in a writing signed by both you and the Senior
Vice President, Human Resources.

 

We are excited at the prospect of you joining our team. If you have any
questions about this offer, please call me. If you wish to accept this offer,
please sign this letter and the applicable enclosures and return them to me by
April 26, 2015. Please be advised that your failure to return the executed
documents to me by that date may result in the withdrawal of this offer.

 

Sincerely,

 

/s/ Rick Smith       Rick Smith   President and Chief Executive Officer  
BioScrip, Inc.   914-460-1636   rsmith@bioscrip.com       I accept the offer as
stated.  

 

/s/ Jeffrey Kreger   April 26, 2015   Jeffrey Kreger   Date signed  

 

 

 

 

Jeffrey Kreger

April 26, 2015

Page 4 of 6

 

SEVERANCE AGREEMENT

(Exhibit A to Offer Letter of Jeffrey Kreger)

 

This will confirm our agreement that, following the commencement date of your
employment with BioScrip, Inc. (the Company”), if you are terminated by the
Company (or any successor) other than for “Cause” (as defined below), or if you
terminate your employment with the Company (or any successor) for Good Reason
(as defined below), then, upon execution of the Company’s standard Waiver and
Release Agreement (i) you will be entitled to receive severance payments equal
to twelve (12) months of salary at your then current base salary level, payable
in accordance with the Company’s then applicable payroll practices and subject
to all applicable federal, state and local withholding.

 

If your employment with the Company is terminated for any reason whatsoever,
whether by you or the Company, the Company would not be liable for or obligated
to pay you any stock or cash bonus compensation, incentive or otherwise, or any
other compensation contemplated hereby not already paid or not already accrued
as of the date of such termination, and no other benefits shall accrue or vest
subsequent to such date.

 

For purposes of this Agreement, “Cause” shall mean any of the following: (i)
commission by you of criminal conduct which involves moral turpitude; (ii) acts
which constitute fraud or self-dealing by or on the part of you against the
Company or any of its subsidiaries, including, without limitation,
misappropriation or embezzlement; (iii) your willful engagement in conduct which
is materially injurious to the Company or any of its subsidiaries; (iv) your
gross misconduct in the performance of duties as an employee of the Company,
including, without limitation, failure to obey lawful written instructions of
the Board of Directors of the Company, any committee thereof or any executive
officer of the Company or failure to correct any conduct which constitutes a
breach of any written agreement between you and the Company or of any written
policy promulgated by the Board of Directors of either the Company, any
committee thereof or any executive officer of the Company, in either case after
not less than ten days' notice in writing to you of the Company's intention to
terminate you if such failure is not corrected within the specified period (or
after such shorter notice period if the Company in good faith deems such shorter
notice period to be necessary due to the possibility of material injury to the
Company).

 

For purposes of this Agreement, “Good Reason” means the existence without your
written consent of any one or more of the following conditions that continue for
more than 45 days following your written notice of such condition(s) to the
Chief Executive Officer (“Cure Period”): (i) a material adverse change in or
reduction of your title, authority, duties and responsibilities, or your ceasing
to report directly to the Chief Executive Officer; (ii) the assignment to you of
duties materially inconsistent with your position with the Company; (iii) a
reduction in your base salary; (iv) your no longer being eligible for a target
bonus of 80% of your base salary, provided, however, to the extent that a
reduction in bonus eligibility is accompanied by your eligibility for another
form of compensation, such as an award of equity compensation, that has a
substantially equivalent value to such bonus eligibility reduction, the
reduction in bonus eligibility will not constitute Good Reason; or (v) all or
substantially all of the assets of the Company are purchased, and within 60 days
of the consummation of such transaction the purchaser neither adopts this
Employment Agreement nor offers you an employment agreement on substantially
equivalent economic terms to this Employment Agreement, provided, however, that
you must (x) deliver such notice within 30 days following your learning of such
condition(s), and (y) you must cease employment within 45 days after the end of
the Cure Period. 

 

Notwithstanding the foregoing, in the event that you are considered a “specified
employee” for purposes of Internal Revenue Section 409A (“Code Section 409A”),
any severance payments payable pursuant to this letter that constitutes
“deferred compensation” within the meaning of Code Section 409A that would
otherwise be paid during the six-month period immediately following your
“separation from service” (within the meaning of Code Section 409A) shall be
accumulated and paid to the you on the first day of the seventh month following
such “separation from service” (“Delayed Payment Date”), provided that if you
die prior to the payment of such amounts, such amounts shall be paid to your
personal representative on the first to occur of the Delayed Payment Date or 10
days following the date of your death. For purposes of Code Section 409A, your
right to the severance payments described in this letter shall be treated as a
right to a series of separate payments. Any references to termination of
employment or date of termination in this offer letter shall mean and refer to
“separation from service” and the date of such “separation from service” as that
term is defined in Code Section 409A.

 

 

 

 

Jeffrey Kreger

April 26, 2015

Page 5 of 6

 

This letter agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof. This agreement shall be construed in
accordance with, and its interpretation shall otherwise be governed by, the laws
of the State of New York, without giving effect to principles of conflicts of
law.

 

Kindly signify your agreement to the foregoing by signing below and forwarding
an executed copy to me for our files.

 

By:  /s/ Rick Smith   Rick Smith, President and Chief Executive Officer      
Agreed and Accepted   on this 26 day of April, 2015  

 

/s/ Jeffrey Kreger   Jeffrey Kreger  

 

 

 

 

RESTRICTIVE COVENANTS AGREEMENT

(Exhibit B to the Offer Letter of Jeffrey Kreger)

 

1.            Background. BioScrip, Inc. (BioScrip or the “Company”)1 desires to
employ you, Jeffrey Kreger, and you desire to be employed by the Company. As a
condition to such employment the Company requires protection of its business
interests as set forth in this Restrictive Covenants Agreement (referred to
herein as the “RC Agreement”).

 

2.            Consideration. Your acceptance of the terms of this RC Agreement
is a condition of your initial or continued employment with the Company. In
reliance upon this RC Agreement and your employment with the Company, the
Company will provide you with access to the Company’s Confidential Information
(through computer password or other means.

 

3.            Covenant Against Competition; Other Covenants. You acknowledge
that (i) the principal business of Company is the provision of (A) comprehensive
pharmaceutical care solutions, including specialty pharmaceutical programs; home
infusion services; pharmacy benefit management services;; and (B) home health
and related services, including nursing; durable medical equipment; respiratory,
and physical and occupational therapy; the foregoing business of the Company,
and any and all other businesses that after the date hereof, and from time to
time during the term of your employment with the Company, become material with
respect to the Company's then-overall business, are collectively referred to as
the "Business"; (ii) the Company is dependent on the efforts of a certain
limited number of persons who have developed, or will be responsible for
developing, the Business; (iii) the Business is national in scope; (iv) your
work for the Company will give you access to the Company’s Confidential
Information; (v) the covenants contained in this RC Agreement (collectively, the
“Restrictive Covenants”) are essential to the Business; and (vi) the Company
would not have offered you employment but for your agreement to accept and be
bound by the Restrictive Covenants set forth herein. Accordingly, you covenant
and agree that:

 

(a)           Restriction on Competition. While you are employed by the Company
and for a period of one year from the termination of such employment (by you or
the Company), you shall not participate in, supervise, or manage (as an
employee, consultant, agent, owner, manager, operator, partner, or in any
comparable capacity) any “Competing Activities” anywhere in the United States of
America (the “Territory”). “Competing Activities” means any activities that are
the same as or similar in function or purpose to those you performed or
supervised performance of on behalf of the Company in the two year period
preceding your termination if such activities are being undertaken for the
benefit of a business (meaning a person, company, or independently operated
division or unit of a company) that provides a product or service in the
Territory that competes with one or more of the products or services offered by
the Company during the two year period preceding the termination of your
employment. Notwithstanding the foregoing, nothing herein shall be construed to
prohibit ownership as a passive investor of less than two percent (2%) of the
issued and outstanding stock of a publicly held corporation.

 



 

1 For purposes of this Agreement, the term BioScrip or the Company includes its
parent(s), subsidiaries, affiliates, successors, and assigns. An “affiliate” of,
or a company or person “affiliated” with, the Company is a person or company
that directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, the Company. Notwithstanding the
foregoing, wherever an obligation of the Company to you is described or provided
for in this RC Agreement it shall only apply to the Company entity employing you
and shall create no obligation on behalf of any Company entity that is not your
employer.

 

 

 

 

(b)           Restriction on Customer and Employee Solicitation. While you are
employed by the Company and for a period of two years following the termination
of such employment (by you or the Company), you shall not, without the Company's
prior written consent, directly or indirectly, in person or through assisting
others:

 

(i) solicit, knowingly induce or encourage any employee or independent
contractor who provided services to the Company during the one year period
preceding the termination of your employment to leave the employment or other
service of the Company, or hire (on your behalf or on behalf of any other person
or entity) any such employee or independent contractor who has left the
employment or other service of the Company within one year of the termination of
such employee's or independent contractor's employment or other service with the
Company, or

 

(ii) solicit, contact, or engage in business related communications with
(regardless of who initiates the communication), any customer, client, or
referral source of the Company with whom you dealt in the two year period
preceding the termination of your employment (a “Covered Customer”) for the
purpose of inducing or helping the Covered Customer to cease or reducing doing
business for the Company or for the purpose of diverting business opportunities
away from the Company, or

 

(iii) provide services to a Covered Customer that would displace or reduce the
business opportunities of the Company with the Covered Customer.

 

4.            Confidential Information. During and after the term of your
employment, you shall keep secret and retain in strictest confidence, and shall
not use for your benefit or the benefit of others, except in connection with the
Business and the affairs of the Company, all confidential and proprietary
matters relating to the Company and the Business learned by you heretofore or
hereafter directly or indirectly from the Company (the "Confidential
Information"), including, without limitation, information or compilations of
information with respect to (i) the strategic plans, budgets, forecasts,
intended expansions of product, service, or geographic markets of the Company,
(ii) sales figures, contracts, agreements, and undertakings with or with respect
to customers, (iii) profit or loss figures, and (iv) customers, clients,
suppliers, sources of supply and customer lists, and shall not disclose such
Confidential Information to anyone outside of the Company except with the
Company's express written consent and except for Confidential Information which
is at the time of receipt or thereafter becomes publicly known through no
wrongful act of you or is received from a third party not under an obligation to
keep such information confidential and without breach of this RC Agreement. A
compilation or list of information maintained in confidence by the Company (like
a customer list) will be considered Confidential Information irrespective of
whether it may contain some items of information that would otherwise be
publicly available because such a compilation has special value and utility in
its compiled form. Notwithstanding the foregoing, the non-disclosure obligations
of this RC Agreement will not apply to the extent that you are acting to the
extent necessary to comply with legal process; provided that in the event that
you are subpoenaed to testify or to produce any information or documents before
any court, administrative agency or other tribunal relating to any aspect
pertaining to the Company, you shall immediately notify the Company thereof.

 

 

 

 

All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof) made, produced or compiled by you or made
available to you concerning the Company and its Business shall be the Company's
property and shall be delivered to the Company at any time on request.

 

5.            Duty of Loyalty; Employment Status. During your employment by the
Company, you will abide by all of the restrictions placed upon you in this RC
Agreement, will avoid conflicts of interest, and will not engage in any form of
competition with the Company. You understand and agree that even though you may
have additional employment that does not violate the provisions of this RC
Agreement, if your position with another employer impedes or otherwise adversely
affects your job performance with the Company, you may be terminated for
performance reasons. By way of example, if you moonlight or work elsewhere
during the evenings and you are too tired during the day to perform your duties
and responsibilities for the Company, you may be terminated. Nothing in this RC
Agreement shall be construed to affect the term of your employment as set forth
in your offer letter.

 

6.            Rights and Remedies upon Breach of Restrictive Covenants. You
acknowledge and agree that any breach by you of any of the Restrictive Covenants
would result in irreparable injury and damage to the Company for which money
damages would not provide an adequate remedy. Therefore, if you breach, or
threaten to commit a breach of, any of the Restrictive Covenants, the Company
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity (including,
without limitation, the recovery of damages).

 

(a)           The right and remedy to have the Restrictive Covenants
specifically enforced (without posting bond and without the need to prove
damages) by any court having equity jurisdiction, including, without limitation,
the right to an entry against you of restraining orders and injunctions
(preliminary, mandatory, temporary and permanent) against violations, threatened
or actual, and whether or not then continuing, of such Restrictive Covenants;
provided, however, that where a bond is required by law for an injunction to
issue, the agreed upon bond shall be $1,000. For purposes of the enforcement of
any restrictions contained herein the parties agree that the respective time
periods for any restrictions shall be tolled for a period of time equal to that
period beginning when such violation commenced and ending when the activities
constituting such violation shall have terminated.

 

(b)           The right and remedy to require you to account for and pay over to
the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively, "Benefits") derived or received by you as the result of
any transactions constituting a breach of the Restrictive Covenants, and you
shall account for and pay over such Benefits to the Company. This remedy shall
be in addition to, and not in lieu of, injunctive relief to prevent further harm
and does not represent a complete or satisfactory remedy standing alone.

 

You agree that in any action seeking specific performance or other equitable
relief, you will not assert or contend that any of the provisions of these
Restrictive Covenants are unreasonable or otherwise unenforceable. The existence
of any claim or cause of action by you, whether predicated on the RC Agreement
or otherwise, shall not constitute a defense to the enforcement of the
Restrictive Covenants.

 

 

 

 

7.            Severability and Choice of Law. If any of the Restrictive
Covenants in this Agreement are found unenforceable as written, the Court shall
reform the unenforceable restriction(s) so as to make same fully enforceable to
the maximum extent of the law within the state or other geographic jurisdiction
of the Court; and, the Agreement shall otherwise be enforced in accordance with
its terms outside said state or jurisdiction. The law of the State of New York
shall control the interpretation, application, and enforcement of this Agreement
without regard or respect for any choice of law principles to the contrary of
New York or of the state where you may reside at the time of enforcement.

 

8.            Counterparts:  This Agreement may be signed in two counterparts
with the same effect as if the signatures were upon the same instrument.  For
purposes of this Agreement, a document (or signature page thereto) signed and
transmitted by facsimile machine or as an attachment to an electronic mail
message is to be treated as an original document.  The signature of any Party
thereon, placed there for purposes of execution hereof, is to be considered as
an original signature, and the document transmitted is to be considered to have
the same binding effect as an original signature on an original document.

 

This Agreement is effective as of the first day your employment commences with
the Company.

 

Agreed:

BioScrip, Inc.

 

By:   /s/ Donna J. Trujillo   Name:   Donna J. Trujillo   Title:   SVP – Human
Resources   Date:   April 26, 2015  

 

JEFFREY KREGER       /s/ Jeffrey Kreger   Signature       Jeffrey Kreger  
Printed Name       April 26, 2015   Date  

 

 

 

 

LETTER AGREEMENT

(Exhibit C to Offer Letter of Jeffrey Kreger)

 

 

See attached 

 

 

 



 

 

 

 

[tpartc_logo.jpg] 

 

April 24, 2015

 

VIA EMAIL

 

LHC Group, Inc.

420 West Pinhook Road, Suite A

Lafayette, LA 70503

Attention: Joshua L. Proffitt, General Counsel

 

Re:Agreement regarding BioScrip CFO Candidate Restrictive Covenants

 

Dear Mr. Proffitt:

 

This letter agreement (this “Letter Agreement”) confirms our agreements related
to (i) the restrictive covenants to which Jeffrey Kreger, candidate to serve as
the next BioScrip, Inc. Senior Vice President, Chief Financial Officer &
Treasurer, is subject under his Employment Agreement with LHC Group, Inc. and
(ii) certain covenants between BioScrip, Inc. (“BioScrip”) and LHC Group, Inc.
(“LHC”).

 

1.           Background

 

1.1           Jeffrey Kreger (“Mr. Kreger”) has been identified as a candidate
to become the Senior Vice President, Chief Financial Officer & Treasurer (“CFO”)
of BioScrip.

 

1.2           Mr. Kreger is currently employed by LHC pursuant to an Employment
Agreement dated October 16, 2012 (the “Employment Agreement”). Mr. Kreger’s
employment by LHC is scheduled to end on or about Friday, April 24, 2015.

 

1.3           Mr. Kreger is subject to certain post-employment restrictions
under the Employment Agreement including non-solicit restrictions,
confidentiality restrictions, and non-compete restrictions. With the exception
of the Employment Agreement’s restriction on the disclosure of trade secrets,
which applies indefinitely, the post-employment restrictions under the
Employment Agreement are in effect for a period of two (2) years following
termination of Mr. Kreger’s employment by LHC (“Restricted Period”) (i.e., such
restrictions end April 24, 2017). The non-compete restrictions in the Employment
Agreement prohibit Mr. Kreger from being employed by a company that provides
“post-acute healthcare services to patients through home nursing agencies,
hospices, and long-term acute care hospitals” within specified counties in
twenty-nine (29) states.

 

1.4           BioScrip entered into a Stock Purchase Agreement with LHC dated
February 1, 2014 for the sale of BioScrip’s home health business (the “SPA”).
The SPA contained certain post-closing restrictive covenants on BioScrip for a
period of three (3) years following closing (i.e., ending March 31, 2017). Such
restrictive covenants include a non-compete with respect to “home health,
hospice or private duty operations” within specified counties in four (4)
states, and is subject to clarifications which specifically address certain
activities.

 

1 | Page

 

 

1.5           The scope of Mr. Kreger’s restrictive covenants under his
Employment Agreement is generally broader than the scope of BioScrip’s
restrictive covenants under the SPA. Thus, it is possible that BioScrip may
engage in activities that would not be prohibited under its restrictive
covenants, but would violate Mr. Kreger’s restrictive covenants. In light of the
foregoing, BioScrip deemed it advisable to obtain clear agreement and
confirmation from LHC that certain activities engaged in by BioScrip and Mr.
Kreger during the period that Mr. Kreger serves as BioScrip’s CFO would be
permitted notwithstanding the restrictive covenants contained in Mr. Kreger’s
Employment Agreement. This Letter Agreement reflects the terms LHC proposed in
consideration of giving such agreement and confirmation.

 

1.6           This Letter Agreement reflects understandings of BioScrip and LHC
regarding permitted activities of BioScrip and Mr. Kreger and commitments of
BioScrip to LHC in connection with Mr. Kreger becoming CFO of BioScrip.

 

2.          Term

 

2.1           Start Date. The commitments described hereunder do not take effect
until Mr. Kreger begins as CFO of BioScrip (which is currently contemplated to
occur on April 27).

 

2.2           End Date. Subject to an earlier cut-off pursuant to Section 2.3
below, the commitments described hereunder end April 24, 2017 (assuming Mr.
Kreger’s last day of employment with LHC is April 24, 2015). With the exception
of the Employment Agreement’s restriction on the disclosure of trade secrets,
which applies indefinitely, April 24, 2017 is the same date as Mr. Kreger’s
current post-employment restrictive covenants with LHC end.

 

2.3           Earlier Cut-off. Notwithstanding anything herein to the contrary,
in the event Mr. Kreger ceases to be BioScrip’s CFO before April 24, 2017, the
BioScrip Parties’ restrictive covenants would revert back to, and be limited to,
the terms contained in the SPA and the BioScrip Parties’ other obligations as
set forth herein (including, but not limited to, extending the rights of first
offer under Section 9 below) would terminate as of the date Mr. Kreger
terminates as CFO.

 

3.          Effect. For the avoidance of doubt, Section 12 of Mr. Kreger’s
Employment Agreement applies without modification for any and all activities
outside of his scope as an employee of BioScrip. Furthermore, BioScrip’s
covenants under Sections 12.4.1 and 12.4.3 of the SPA related to non-disclosure
of trade secrets and confidential information and related to non-solicitation,
non-interference and no-hire, respectively, continue in effect and are not
affected by the commitments being made in connection with Mr. Kreger’s
employment with BioScrip.

 

2 | Page

 

 

4.          Confidential Information of LHC. Mr. Kreger’s covenants under
Section 12(c)(i) of his Employment Agreement related to disclosure and use of
confidential information and trade secrets shall not be affected or modified by
the commitments being made in connection with his employment with BioScrip.

 

5.          Non-solicitation of LHC Employees. Mr. Kreger’s covenants under
Section 12(c)(ii) of his Employment Agreement related to non-solicitation of
Protected Employees (as defined in his Employment Agreement) shall not be
affected or modified by the commitments being made in connection with his
employment with BioScrip. For the avoidance of doubt, however, nothing herein or
in Mr. Kreger’s Employment Agreement shall prohibit a BioScrip Party (as defined
in Section 10 below) from (a) posting a general public advertisement for
employment not specifically directed at Protected Employees and hiring any such
Protected Employee who responds to such general public advertisement so long as
Mr. Kreger has no personal involvement in identifying or recruiting such
candidate; (b) soliciting and/or hiring any person more than twelve (12) months
following their termination of employment with LHC so long as Mr. Kreger has no
personal involvement in identifying or recruiting such candidate; or (c)
soliciting and/or hiring any person not in violation of the SPA so long as Mr.
Kreger has no personal involvement in identifying or recruiting such candidate.
For the avoidance of doubt, so long as BioScrip’s recruiting and hiring efforts
during the term of the Restricted Period comply with the foregoing and Mr.
Kreger remains in compliance with Section 12(c)(ii) of his Employment Agreement
during the Restricted Period, LHC will not take any action against BioScrip or
Mr. Kreger to enforce the employee non-solicitation covenants described in this
Section and in Section 12(c)(ii) of the Employment Agreement.

 

6.          Non-solicitation of LHC Customers. Mr. Kreger’s covenants under
Section 12(c)(iii) of his Employment Agreement imposing a restriction on
relationships with Protected Customers (as defined in his Employment Agreement)
shall not be affected or modified by the commitments being made in connection
with his employment with BioScrip. For the avoidance of doubt, however, nothing
herein or in Mr. Kreger’s Employment Agreement shall prohibit a BioScrip Party
from communicating or entering into any relationship with Protected Customers so
long as (a) such communications or relationships are in connection with
activities not prohibited under Section 7 below and/or are permitted under
Section 8 below; and (b) Mr. Kreger does not violate his obligations related to
disclosure and use of confidential information and trade secrets under Section
12(c)(i) of his Employment Agreement in connection with his participation in
activities which are not prohibited under Section 7 below and/or are permitted
under Section 8 below. For the avoidance of doubt, so long as all BioScrip Party
interactions and/or arrangements with Protected Customers during the term of the
Restricted Period comply with the foregoing and Mr. Kreger remains in compliance
with Section 12(c)(iii) of his Employment Agreement during the Restricted
Period, LHC will not take any action against BioScrip or Mr. Kreger to enforce
the Protected Customer non-solicitation covenants described in this Section and
in Section 12(c)(iii) of the Employment Agreement.

 

7.          Non-compete. During the Restricted Period and within the Restricted
Territory (as defined in Section 11 below), no BioScrip Party shall directly or
indirectly carry on or engage in, render services to or become interested in any
manner, as manager, employee, officer, consultant, or partner, or through
ownership (other than holding less than two percent (2%) of the outstanding
equity securities of a person having securities that are listed for trading on a
national securities exchange), or otherwise, either alone or in association with
others, in any Person (as defined in Section 10 below) that solely provides
services that are similar to or competitive with LHC’s business of providing
post-acute healthcare services to patients through home nursing agencies,
hospices, community based/private duty agencies, and long-term acute care
hospitals. For the avoidance of doubt, with respect to activities during the
term of the Restricted Period and excluding any activities Mr. Kreger undertakes
outside of the scope of his employment with BioScrip during the Restricted
Period, so long as the BioScrip Parties do not violate the non-competition
covenants described in this Section 7 as clarified in Section 8 below, LHC will
not take any action against BioScrip or Mr. Kreger to enforce the
non-competition covenants described in this Section 7 as clarified in Section 8.

 

3 | Page

 

 

8.          Clarifications. For the avoidance of doubt and notwithstanding
anything herein to the contrary, the non-compete covenants set forth in Section
7 above shall not prohibit (a) a BioScrip Party from doing any of the following
subject to BioScrip’s compliance with Section 9 below or (b) Mr. Kreger from
participating (as an employee of BioScrip) in any of the following subject to
Mr. Kreger’s compliance with the covenants under Section 12(c)(i) of his
Employment Agreement related to disclosure and use of confidential information
and trade secrets:

 

8.1           Acquiring and thereafter operating a business (including, but not
limited to, a predominantly home infusion business) which includes as a
component a home health, hospice, and/or private duty business which operates
within the Restricted Territory, provided that such home health, hospice, and/or
private duty business either:

 

8.1.1           accounts for less than ten percent (10%) of the revenue of the
acquired business, or

 

8.1.2           is divested as soon as commercially practicable, but in no event
later than twelve (12) months following the acquisition;

 

8.2           Providing non-Medicare certified nursing services within the
Restricted Territory in connection with the type of businesses previously owned
by BioScrip that were not sold under the SPA (including, but not limited to,
BioScrip’s home infusion, specialty pharmacy, medical supplies, and transitional
care businesses);

 

8.3           Jointly marketing BioScrip’s businesses that were not sold under
the SPA (including, but not limited to, BioScrip’s home infusion, specialty
pharmacy, medical supplies, and transitional care businesses) or otherwise
collaborating or joint venturing with an unrelated provider or supplier that
operates, or has an Affiliate which operates, a home health, hospice, and/or
private duty business (including, but not limited to, health systems); provided
that in conjunction with any such collaboration or joint venture the BioScrip
Parties may not provide home health, hospice, and/or private duty services
within the Restricted Territory during the Restricted Period, but the
collaboration or joint venture may provide such services; or

 

8.4           Providing home infusion, specialty pharmacy, medical supplies, and
transitional care businesses within the Restricted Territory.

 

4 | Page

 

 

9.          Rights of First Offer.

 

9.1           In the event that BioScrip acquires during the Restricted Period a
business which includes as a component a home health, hospice, and/or private
duty business which operates within the Restricted Territory, and regardless of
whether such home health, hospice, and/or private duty business accounts for
more or less than ten percent (10%) of the revenue of the acquired business,
BioScrip shall offer LHC the right to purchase such acquired home health,
hospice, and/or private duty portion of business in accordance with the terms of
this Section 9.1. No later than sixty (60) days following BioScrip’s acquisition
of such business, BioScrip shall give written notice (the “Offer Notice”) to LHC
describing the acquired home health, hospice, and/or private duty business and
specifying the material terms and conditions pursuant to which BioScrip acquired
such business, including price. The purchase price for the acquisition of such
business by LHC shall be based on the allocated (if applicable), or otherwise as
reasonably determined by BioScrip, purchase price of the acquired home health,
hospice and/or private duty portion of the larger BioScrip acquisition
transaction. Upon receipt of an Offer Notice, LHC shall have a period of sixty
(60) days (the “ROFO Notice Period”) to diligence and offer to purchase such
acquired home health, hospice, and/or private duty business pursuant to the
terms and conditions contained in the Offer Notice by delivering a written
notice (an “Exercise Notice”) to BioScrip.

 

If the home health, hospice, and/or private duty business accounts for less than
ten percent (10%) of the revenue of the acquired business and LHC does not
deliver an Exercise Notice during the ROFO Notice Period, LHC shall be deemed to
have waived all of its rights to purchase the acquired home health, hospice,
and/or private duty business, and BioScrip may, during the Restricted Period,
sell such business to another Person on terms and conditions no more favorable
than those specified in the Offer Notice. If BioScrip does not sell such
business within such period or proposes to sell such business to another Person
on terms and conditions more favorable than those specified in the Offer Notice,
the right provided hereunder shall be deemed to be revived and the home health,
hospice, and/or private duty business acquired by BioScrip shall not be offered
to any Person during the Restricted Period unless first re-offered to LHC in
accordance with this Section 9.1.

 

If the home health, hospice, and/or private duty business accounts for ten
percent (10%) or more of the revenue of the acquired business and LHC does not
deliver an Exercise Notice during the ROFO Notice Period, LHC shall be deemed to
have waived all of its rights to purchase the acquired home health, hospice,
and/or private duty business, and BioScrip shall be required to, sell such
business to another Person on terms and conditions no more favorable than those
specified in the Offer Notice during the twelve (12) month period following
either (a) LHC’s delivery of an affirmative declination of its rights to
purchase, or (b) the end of the ROFO Notice Period if LHC does not deliver an
Exercise Notice during such period. If BioScrip proposes to sell such business
to another Person on terms and conditions more favorable than those specified in
the Offer Notice, the right provided hereunder shall be deemed to be revived and
the home health, hospice, and/or private duty business acquired by BioScrip
shall not be offered to any Person during the Restricted Period unless first
re-offered to LHC in accordance with this Section 9.1.

 

5 | Page

 

 

Nothing in this Section 9.1 shall be deemed to require BioScrip to offer LHC the
right to purchase any non-Medicare certified nursing services which are
performed in connection with BioScrip’s home infusion, specialty pharmacy,
medical supplies, and transitional care businesses.

 

9.2           In the event that BioScrip determines to jointly market during the
Restricted Period or otherwise collaborate or joint venture with an unrelated
provider or supplier for services including home health, hospice, and/or private
duty services in the Restricted Territory, BioScrip shall first seek to include
LHC in such joint marketing arrangement as the home health, hospice, and/or
private duty business provider by giving written notice to LHC describing the
contemplated activities. Upon receipt of such notice, LHC shall have a period of
thirty (30) days to diligence and exercise its right to participate in such
activities by delivering a written notice to BioScrip. If LHC does not deliver a
notice to BioScrip within such period, LHC shall be deemed to have waived all of
its rights to participate in such activities, and BioScrip may proceed with such
contemplated activities without LHC’s involvement. BioScrip’s extension of an
offer to LHC under this Section 9.2 and LHC’s exercise of such right of first
offer shall be subject to the approval of the members of the joint marketing
group other than BioScrip (if any). So long as BioScrip acts in good faith to
include LHC as contemplated herein, BioScrip shall not be precluded from
proceeding with any joint marketing or other collaboration efforts in the event
that a third party rejects BioScrip’s attempts to involve LHC.

 

10.         BioScrip Parties. BioScrip and its Affiliates, and their respective
officers, directors, partners, members, or employees (including Mr. Kreger)
would be subject to the non-compete restrictions, obligations to provide rights
of first offer, and other obligations as set forth herein (collectively, the
“BioScrip Parties”). “Affiliate” means a person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, a specified Person. For purposes of the foregoing,
“control” means the possession, directly or indirectly, of the power to elect at
least 50% of the governing board of such person or to direct or cause the
direction of the management and policies of the Person, whether through
ownership of voting securities, partnership or limited liability interests,
nonprofit membership, contract or otherwise “Person” means an association,
corporation, an individual, a partnership, a limited liability company, a trust
or any other entity or organization, including a government or any agency,
bureau, board, commission, court arbitral body, department, division, official,
political subdivision, tribunal or other instrumentality of any government,
whether federal, state or local, domestic or foreign.

 

11.         Restricted Territory. The geographic scope of the non-compete and
rights of first offer will include those areas covered by Mr. Kreger’s
non-compete and those areas covered by BioScrip’s non-compete under the SPA,
which follow (“Restricted Territory”):

 

11.1         Alabama: Autauga, Baldwin, Barbour, Bibb, Blount, Bullock, Butler,
Calhoun, Chambers, Choctaw, Clarke, Clay, Cleburne, Coffee, Colbert, Conecuh,
Coosa, Covington, Crenshaw, Cullman, Dale, Dallas, DeKalb, Elmore, Escambia,
Etowah, Fayette, Franklin, Geneva, Greene, Hale, Henry, Houston, Jackson,
Jefferson, Lamar, Lauderdale, Lawrence, Lee, Limestone, Lowndes, Macon, Madison,
Marengo, Marion, Marshall, Mobile, Monroe, Montgomery, Morgan, Perry, Pickens,
Pike, Randolph, Russell, Shelby, St. Clair, Talladega, Tallapoosa, Tuscaloosa,
Walker, Washington, Wilcox, Winston;

 

6 | Page

 

 

11.2         Arizona: Cochise, Gila, Maricopa, Pima, Pinal, Santa Cruz, Yavapai;

 

11.3         Arkansas: Arkansas, Ashley, Baxter, Benton, Boone, Bradley,
Calhoun, Carroll, Clark, Cleburne, Cleveland, Conway, Crawford, Crittenden,
Cross, Dallas, Drew, Faulkner, Francis, Franklin, Fulton, Garland, Grant,
Hempstead, Hot Spring, Howard, Independence, Izard, Jackson, Jefferson, Johnson,
Lafayette, Lawrence, Lee, Lincoln, Little River, Logan, Lonoke, Madison, Marion,
Miller, Mississippi, Monroe, Montgomery, Nevada, Newton, Ouachita, Perry,
Phillips, Pike, Poinsett, Polk, Pope, Prairie, Pulaski, Randolph, Saline, Scott,
Searcy, Sebastian, Sevier, Sharp, St. Francis, Stone, Union, Van Buren,
Washington, White, Woodruff, Yell;

 

11.4         California: Alameda, Butte, Contra Costa, Glenn, Merced, Riverside,
San Bernardino, San Joaquin, Shasta, Solano, Stanislaus, Tehama;

 

11.5         Colorado: Adams, Alamosa, Arapahoe, Boulder, Broomfield, Conejos,
Costilla, Denver, Douglas, El Paso, Elbert, Huerfano, Jefferson, Larimer,
Lincoln, Rio Grande, Saguache, Teller, Washington, Weld;

 

11.6         Florida: Alachua, Bradford, Citrus, Columbia, Dixie, Escambia,
Gilchrist, Hamilton, Hernando, Lafayette, Lake, Levy, Marion, Okaloosa, Putnam,
Santa Rosa, Sumter, Suwannee, Union, Walton;

 

11.7         Georgia: Bartow, Catoosa, Chattooga, Dade, Dekalb, Floyd, Fulton,
Gordon, Gwinnett, Haralson, Harris, Murray, Muscogee, Paulding, Pickens, Polk,
Troup, Walker, Whitfield;

 

11.8         Idaho: Ada, Bannock, Bear Lake, Bingham, Blaine, Boise, Bonner,
Bonneville, Butte, Camas, Canyon, Caribou, Cassia, Clark, Custer, Elmore,
Franklin, Freemont, Gem, Gooding, Jefferson, Jerome, Kootenai, Lemhi, Lincoln,
Madison, Minidoka, Oneida, Owyhee, Payette, Power, Shoshone, Teton, Twin Falls;

 

11.9         Illinois: Alexander, Bond, Bureau, Calhoun, Cass, Champaign,
Christian, Clark, Clay, Clinton, Coles, Cook, Crawford, Cumberland, Dewitt,
Douglas, DuPage, Edgar, Edwards, Effingham, Fayette, Ford, Franklin, Fulton,
Gallatin, Greene, Grundy, Hamilton, Hardin, Henry, Iroquois, Jackson, Jasper,
Jefferson, Jersey, Johnson, Kane, Kankakee, Knox, Lake, Lasalle, Lawrence, Lee,
Livingston, Logan, Macon, Macoupin, Madison, Marion, Marshall, Mason, Massac,
McHenry, Mclean, Menard, Mercer, Monroe, Montgomery, Morgan, Moultrie, Peoria,
Perry, Piatt, Pope, Pulaski, Randolph, Richland, Rock Island, Saline, Sangamon,
Scott, Shelby, St. Clair, Stark, Tazewell, Union, Vermillion, Wabash,
Washington, Wayne, White, Whiteside, Will, Williamson, Woodford;

 

11.10         Kentucky: Allen, Anderson, Bourbon, Butler, Caldwell, Casey,
Christian, Clinton, Crittenden, Cumberland, Daviess, Edmonson, Fayette, Fulton,
Grayson, Green, Hardin, Harrison, Hart, Henderson, Hickman, Jessamine, Lincoln,
Livingston, Logan, Lyon, Madison, Marshall, Metcalfe, McCreary, Monroe, Pulaski,
Robertson, Rockcastle, Russell, Scott, Simpson, Taylor, Todd, Trigg, Union,
Warren, Wayne, Webster, Woodford;

 

7 | Page

 

 

11.11         Louisiana: Acadia, Allen, Ascension, Assumption, Avoyelles,
Beauregard, Bienville, Bossier, Caddo, Calcasieu, Caldwell, Cameron, Catahoula,
Claiborne, Concordia, De Soto, East Baton Rouge, East Carroll, East Feliciana,
Evangeline, Franklin, Grant, Iberia, Iberville, Jackson, Jefferson, Jefferson
Davis, La Salle, Lafayette, Lafourche, Lincoln, Livingston, Madison, Morehouse,
Natchitoches, Orleans, Ouachita, Plaquemines, Pointe Coupee, Rapides, Red River,
Richland, Sabine, St. Bernard, St. Charles, St. Helena, St. James, St. John the
Baptist, St. Landry, St. Martin, St. Mary, St. Tammany, Tangipahoa, Tensas,
Terrebonne, Union, Vermilion, Vernon, Washington, Webster, West Baton Rouge,
West Carroll, West Feliciana, Winn;

 

11.12         Maryland: Anne Arundel, Baltimore, Jurisdiction of Baltimore City,
Calvert, Caroline, Carroll, Charles, Dorchester, Frederick, Harford, Howard,
Montgomery, Prince George’s, Queen Anne’s, St. Mary’s, Talbot, Washington,
Wicomico, Worcester;

 

11.13         Massachusetts: Bristol, Norfolk, Plymouth;

 

11.14         Minnesota: Anoka, Blue Earth, Carver, Chisago, Dakota, Hennepin,
McLeod, Nicollet, Ramsey, Scott, Sherburne, Steele, Wabasha, Washington, Wright;

 

11.15         Mississippi: Adams, Amite, Attala, Benton, Calhoun, Carroll,
Chickasaw, Choctaw, Claiborne, Clarke, Clay, Copiah, Covington, Forrest,
Franklin, George, Greene, Grenada, Hancock, Harrison, Hinds, Humphreys,
Issaquena, Jackson, Jasper, Jefferson, Jefferson Davis, Jones, Kemper, Lamar,
Lauderdale, Lawrence, Leake, Lewis, Lincoln, Lowndes, Madison, Marion,
Montgomery, Neshoba, Newton, Noxubee, Oktibbeha, Pearl River, Perry, Pike,
Rankin, Scott, Sharkey, Simpson, Smith, Stone, Walthall, Warren, Wayne, Webster,
Wilkinson, Winston, Yazoo;

 

11.16         Missouri: Audrain, Barry, Barton, Camden, Cedar, Christian, Dade,
Dallas, Douglas, Dunklin, Franklin, Gasconade, Greene, Hickory, Howell, Jasper,
Lawrence, Laclede, Lincoln, Marion, McDonald, Mississippi, Monroe, Montgomery,
New Madrid, Newton, Ozark, Pemiscot, Pike, Pulaski, Polk, Ralls, Scott, Shelby,
St. Charles, St. Louis, Stoddard, Stone, Taney, Texas, Warren, Webster, Wright;

 

11.17         Nevada: Clark;

 

11.18         North Carolina: Alamance, Beaufort, Bladen, Brunswick, Carteret,
Caswell, Chatham, Columbus, Craven, Cumberland, Duplin, Durham, Edgecombe,
Franklin, Granville, Greene, Guilford, Halifax, Harnett, Hoke, Johnston, Jones,
Lee, Lenoir, Martin, Moore, Nash, New Hanover, Onslow, Orange, Pamlico, Pender,
Person, Pitt, Randolph, Robeson, Rockingham, Sampson, Vance, Wake, Warren,
Washington, Wayne, Wilson;

 

11.19         Ohio: Adams, Athens, Belmont, Coshocton, Fairfield, Gallia,
Guernsey, Harrison, Highland, Hocking, Jackson, Jefferson, Lawrence, Licking,
Meigs, Monroe, Morgan, Muskingum, Noble, Perry, Pickaway, Pike, Ross, Scioto,
Tuscarawas, Vinton, Washington;

 

11.20         Oregon: Benton, Clackamas, Douglas, Jackson, Josephine, Linn,
Marion, Multnomah, Polk, Washington, Yamhill;

 

8 | Page

 

 

11.21         Rhode Island: Bristol, Kent, Newport, Providence, Washington;

 

11.22         South Carolina: Abbeville, Aiken, Allendale, Anderson, Bamberg,
Barnwell, Beaufort, Berkeley, Calhoun, Charleston, Cherokee, Chester,
Chesterfield, Clarendon, Colleton, Darlington, Dillon, Dorchester, Edgefield,
Fairfield, Florence, Georgetown, Greenville, Greenwood, Hampton, Horry, Jasper,
Kershaw, Lancaster, Laurens, Lee, Lexington, Marion, Marlboro, McCormick,
Newberry, Oconee, Orangeburg, Pickens, Richard, Richland, Saluda, Spartanburg,
Sumter, Union, Williamsburg, York;

 

11.23         Tennessee: Anderson, Bedford, Benton, Bledsoe, Blount, Bradley,
Campbell, Cannon, Carroll, Carter, Cheatham, Chester, Claiborne, Clay, Cocke,
Coffee, Crockett, Cumberland, Davidson, Decatur, Dekalb, Dickson, Dyer, Fayette,
Fentress, Franklin, Gibson, Giles, Grainger, Greene, Grundy, Hamblen, Hamilton,
Hancock, Hardeman, Hardin, Hawkins, Haywood, Henderson, Henry, Hickman, Houston,
Humphreys, Jackson, Jefferson, Johnson, Knox, Lake, Lauderdale, Lawrence, Lewis,
Lincoln, Loudon, Macon, Madison, Marion, Marshall, Maury, McMinn, McNairy,
Meigs, Monroe, Montgomery, Moore, Morgan, Obion, Overton, Perry, Pickett, Polk,
Putnam, Rhea, Roane, Robertson, Rutherford, Scott, Sequatchie, Sevier, Shelby,
Smith, Stewart, Sullivan, Sumner, Tipton, Trousdale, Unicoi, Union, Van Buren,
Warren, Washington, Wayne, Weakley, White, Williamson, Wilson;

 

11.24         Texas: Andrews, Angelina, Armstrong, Atascosa, Bandera, Bastrop,
Bexar, Blanco, Borden, Bowie, Briscoe, Burnet, Caldwell, Camp, Carson, Cass,
Castro, Cherokee, Collin, Comal, Crane, Crosby, Dallas, Dawson, Deaf Smith,
Delta, Denton, Dimmit, Donley, Ector, Edwards, Ellis, Erath, Fannin, Floyd,
Franklin, Frio, Garza, Gillespie, Glasscock, Gonzales, Gray, Grayson, Gregg,
Guadalupe, Hale, Hall, Hardin, Harrison, Hartley, Hays, Hockley, Hood, Hopkins,
Howard, Hunt, Hutchinson, Jefferson, Johnson, Kaufman, Kendall, Kerr, Kinney,
Lamar, Lamb, LaSalle, Liberty, Llano, Loving, Lubbock, Lynn, Marion, Martin,
Maverick, Medina, Midland, Moore, Morris, Nacogdoches, Oldham, Orange, Panola,
Parker, Pecos, Polk, Potter, Rains, Randall, Reagan, Real, Red River, Reeves,
Rockwell, Rusk, San Jacinto, Shelby, Smith, Somervell, Swisher, Tarrant, Terry,
Titus, Travis, Tyler, Upshur, Upton, Uvalde, Val Verde, Ward, Williamson,
Wilson, Winkler, Wise, Wood, Zavala;

 

11.25         Utah: Davis, Morgan, Salt Lake, Summit, Tooele, Utah, Wasatch;

 

11.26         Virginia: Bedford, Bedford City, Bland, Botetourt, Carroll, Craig,
Floyd, Franklin, Galax City, Giles, Grayson, Montgomery, Pulaski, Roanoke,
Roanoke City, Smyth, Tazewell, Wythe;

 

11.27         Washington: Adams, Clallam, Cowlitz, Ferry, Grant, Grays Harbor,
Jefferson, King, Lewis, Lincoln, Mason, Pacific, Pend Oreille, Pierce,
Snohomish, Spokane, Stevens, Thurston, Wahkiakum;

 

11.28         West Virginia: Barbour, Boone, Braxton, Cabell, Calhoun,
Doddridge, Fayette, Gilmer, Grant, Greenbrier, Hampshire, Hardy, Harrison,
Jackson, Kanawha, Lewis, Lincoln, Logan, Marion, Marshall, Mason, McDowell,
Mercer, Mingo, Monongalia, Monroe, Nicholas, Ohio, Pendleton, Pleasants,
Pocahontas, Preston, Putnam, Raleigh, Randolph, Ritchie, Roane, Summers, Taylor,
Tucker, Tyler, Upshur, Wayne, Webster, Wetzel, Wirt, Wood, Wyoming;

 

9 | Page

 

 

11.29         Wisconsin: Dodge, Fond Du Lac, Jefferson, Kenosha, Milwaukee,
Ozaukee, Racine, Rock, Sheboygan, Walworth, Washington, Waukesha.

 

12.         Miscellaneous

 

12.1         Third Party Beneficiary. With respect to all periods that Mr.
Kreger is employed by BioScrip as CFO, Mr. Kreger is an express third party
beneficiary hereunder, entitled to enforce LHC’s commitments under Sections 5,
6, and 7 above.

 

12.2         Notices. All notices required or permitted to be given or made
under this Letter Agreement shall be in writing and shall be deemed delivered
(a) on the date of personal delivery or transmission by email or confirmed
facsimile transmission, (b) on the third (3rd) business day following the date
of deposit in the United States mail, postage prepaid, by registered or
certified mail, return receipt requested, or (c) on the first (1st) business day
following the date of delivery to a nationally-recognized overnight courier
service, in each case addressed as follows, or to such other address, Person or
entity as either party shall designate by notice to the other in accordance
herewith:

 

If to LHC, addressed to:LHC Group, Inc.

420 West Pinhook Road, Suite A

Lafayette, LA 70503

Attention: Joshua L. Proffitt, General Counsel

Facsimile: (337) 235-8037

E-mail: Josh.Proffitt@lhcgroup.com

 

If to BioScrip, addressed to:BioScrip, Inc.

100 Clearbrook Road

Elmsford, NY 10523

Attention: Kimberlee Seah, General Counsel

Facsimile: (914) 345-8122

E-mail: Kimberlee.Seah@bioscrip.com

 

12.3         Waiver. The failure of any party to insist, in any one or more
instances, on performance of any of the terms and conditions of this Letter
Agreement shall not be construed as a waiver or relinquishment of any rights
granted hereunder or of the future performance of any such term, covenant or
condition, but the obligations of the parties with respect thereto shall
continue in full force and effect.

 

12.4         Amendment. This Letter Agreement may be amended, supplemented,
altered or modified at any time only by a written instrument duly executed by
BioScrip and LHC.

 

12.5         Headings. The headings contained in this Letter Agreement have been
inserted for the convenience of reference only and shall in no way restrict or
modify any of the terms or provisions hereof.

 

12.6         Entire Agreement. This Letter Agreement, the Employment Agreement,
and the SPA constitute the entire agreement among the parties hereto with
respect to the subject hereof.

 

10 | Page

 

 

12.7         Successors and Assigns. All terms and provisions of this Letter
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and permitted assigns of the parties hereto,
whether so expressed or not.

 

12.8         Governing Law; Jurisdiction. The parties specifically agree that
this Letter Agreement shall in all respects be interpreted, read construed and
governed by the internal Laws of the State of Delaware, exclusive of its
conflicts of law rules. Any party hereto shall be entitled to bring an action to
enforce any provision of, or based on any right arising out of, relating to or
in connection with, this Letter Agreement, in law or at equity for specific
performance, or for any other remedy or damages, in the United States District
Court for the District of Delaware, situated in Wilmington, Delaware or any
Delaware court sitting in New Castle County, Delaware. Each party hereto
expressly agrees to waive any challenge to either jurisdiction or venue in any
of the aforementioned courts. The prevailing party in any such action shall be
entitled to recover all attorneys’ fees of pursuing or defending an action under
this Letter Agreement.

 

12.9         Counterparts. This Letter Agreement may be executed simultaneously
in any number of counterparts, and may be delivered by facsimile or other
electronic means.

 

[Signature Page Follows]

 

11 | Page

 

 

If you are in agreement with the terms of this Letter Agreement, please
acknowledge such agreement by signing below.

 

Sincerely,

 

BioScrip, Inc.       /s/ Richard M. Smith   By: Richard M. Smith
Title: President       Acknowledged and Agreed to:       LHC Group, Inc.      
/s/ Joshua L. Proffitt   By: Joshua L. Proffitt   Title: Executive Vice
President  

 

[Signature Page to Letter Agreement dated April 24, 2014]

 

 

